Case 1:20-cv-01184-JTN-PJG ECF No. 6, PageID.183 Filed 02/11/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

TERRANCE TERRELL MOORE,

                       Plaintiff,                      Case No. 1:20-cv-1184

v.                                                     Honorable Janet T. Neff

HEIDI E. WASHINGTON et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Lakeland Correctional Facility (LCF) in Coldwater, Branch County, Michigan.

The events about which he complains occurred at that facility. Plaintiff sues MDOC Director
Case 1:20-cv-01184-JTN-PJG ECF No. 6, PageID.184 Filed 02/11/21 Page 2 of 11




Heidi E. Washington, Charles Egeler Reception & Guidance Center (RGC) Accounting Assistant

T. Parr, RGC Accounting Supervisor S. Conroy, LCF Warden Bryan Morrison, LCF Business

Managers Christine Bolden, and LCF employee S. Middlestadt.

               Plaintiff alleges that the stimulus check that he received pursuant to the CARES

Act was improperly taken by Defendants. Plaintiff contends that Defendants convinced him to

file for stimulus relief, but then took the money to pay his debt. Plaintiff states that this taking

violated the purpose of the CARES Act and deprived him of money for medical co-pays, hygiene

products, clothing, over-the-counter medications, stamps, pens, pencils, paper, and supplemental

food. Plaintiff seeks the return of $600, which was the amount of his stimulus check. Plaintiff

further states that equity requires the return of the money “in its totality or split its differences

because all have suffered Government and the People.” (ECF No. 1, PageID.5.)

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at
                                                  2
Case 1:20-cv-01184-JTN-PJG ECF No. 6, PageID.185 Filed 02/11/21 Page 3 of 11




678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Fourteenth Amendment

                To the extent that Plaintiff is asserting a violation of his Fourteenth Amendment

due process rights, his claim is properly dismissed. The elements of a procedural due process

claim are (1) a life, liberty, or property interest requiring protection under the Due Process Clause,

and (2) a deprivation of that interest (3) without adequate process. Women’s Med. Prof’l Corp. v.

Baird, 438 F.3d 595, 611 (6th Cir. 2006).

                In all cases where a person stands to be deprived of his life, liberty or property, he

is entitled to due process of law. This due process of law gives the person the opportunity to

convince an unbiased decision maker that, for example, he has been wrongly or falsely accused or

that the evidence against him is false. The Due Process Clause does not guarantee that the

procedure will produce a correct decision. “It must be remembered that even if a state decision
                                                   3
Case 1:20-cv-01184-JTN-PJG ECF No. 6, PageID.186 Filed 02/11/21 Page 4 of 11




does deprive an individual of life, [liberty], or property, and even if that decision is erroneous, it

does not necessarily follow that the decision violated that individual’s right to due process.”

Martinez v. California, 444 U.S. 277, 284, n.9 (1980). “[T]he deprivation by state action of a

constitutionally protected interest in ‘life, liberty or property’ is not in itself unconstitutional; what

is unconstitutional is the deprivation of such an interest without due process of law.” Zinermon v.

Burch, 494 U.S. 113, 125 (1990) (emphasis in original). Further, an inmate has no right to counsel

in disciplinary proceedings. Wolff v. McDonnell, 418 U.S. 539, 569–70 (1974); Franklin v.

Aycock, 795 F.2d 1253, 1263 (6th Cir. 1986).

                  Plaintiff fails to allege any specific facts regarding the taking of his stimulus funds.

However, MDOC policy regarding the removal of funds from prisoner trust accounts provides:

        T. A fact-finding hearing shall be conducted pursuant to Administrative Rule 791.3310
        by a facility hearing officer before funds are removed from a prisoner’s trust account,
        except when due to one or more of the following:

             1.        A court order requiring the Department to remove the funds from the
                       prisoner’s account.
             2.        The prisoner’s written request.
             3.        An order to pay restitution issued by a hearing officer for major or minor
                       misconduct.
             4.        To make an administrative correction to the account (e.g., to remove
                       funds credited to wrong account or in wrong amount; to reverse a
                       credit for a check or money order found to be uncollectible) provided
                       written notice is provided to the prisoner.
        U. Prior to the hearing, a Notice of Intent to Conduct an Administrative Hearing (CSJ-
        282) shall be completed and promptly sent to the prisoner; the hearing shall not be
        conducted by the person who issued the Notice. The Notice shall specify the reason the
        funds are to be removed from the account. If a Notice is written, a hold may be placed
        on the funds which are the subject of the hearing. The facility hearing officer shall
        record relevant statements by the prisoner on an Administrative Hearing Report, along
        with the hearing officer’s findings. If the hearing officer does not order that the funds
        be removed from the prisoner’s account, any hold placed on the funds which were the
        subject of the hearing shall be removed. If the hearing officer orders that funds be
        removed, the funds shall be removed as set forth in Paragraphs V and W.


                                                     4
Case 1:20-cv-01184-JTN-PJG ECF No. 6, PageID.187 Filed 02/11/21 Page 5 of 11




     V. Funds shall be removed from a prisoner’s trust account under the following priority,
     unless otherwise specifically ordered by a court:

         1.      To make an administrative correction to the account (e.g., to remove
                 funds credited to wrong account or in wrong amount; to reverse a
                 credit for a check or money order found to be uncollectible).
         2.      Payment of victim restitution as set forth in PD 04.02.107 “Collection of
                 Victim Restitution/Court- Ordered Payments”.
          3.     Payment of child support ordered by a court. Funds shall be removed only
                 if the court orders the Department to remove the funds using State Court
                 Administrative Office (SCAO) approved form FOC 112 unless otherwise
                 directed by the Administrator of the Office of Legal Affairs or designee.
                 If an “Order of Income Withholding” is received directing the Department
                 to remove funds, it shall be returned requesting that the appropriate order
                 be provided instead. If there is more than one order of support, the funds
                 shall be divided equally between or among the required payments.
          4.     Payment of fees or costs pursuant to a court order directing the
                 Department to remove the funds or pursuant to PD 04.02.107 “Collection
                 of Victim Restitution/Court-Ordered Payments”, or the Prison
                 Reimbursement Act. The Administrator of the Office of Legal Affairs
                 or designee shall be notified if a court order for collection of criminal
                 fees or costs is received that is not based on SCAO approved form MC
                 288, unless otherwise directed by the Administrator or designee. If
                 there is more than one court order for payment of filing fees and costs,
                 payments shall be applied in chronological order based on the date the
                 court order was received in the appropriate business office.
         5.      Payment of fees for medical services assessed pursuant to PD 03.04.101
                 “Prisoner Health Care Copayment”, in chronological order.
         6.      Payment of all other institutional debts, including debts to the PBF, in
                 chronological order.
     W. All new funds received by a prisoner shall be used to satisfy his/her debts as outlined
     in this policy except under the following circumstances or as otherwise specifically
     ordered by a court:

          1.     It would leave the prisoner with less than $10 available during the month
                 for personal use, based on the prisoner’s monthly beginning spendable
                 balance plus new funds received during the month. This includes if funds
                 are being removed pursuant to a court order, unless the order specifically
                 requires otherwise.



                                               5
Case 1:20-cv-01184-JTN-PJG ECF No. 6, PageID.188 Filed 02/11/21 Page 6 of 11




           2.      The funds were loaned or advanced to the prisoner by the Department (e.g.,
                   parole loan).
           3.      The funds are proceeds from savings bonds cashed by the prisoner through
                   the institution provided the proceeds are received directly from the
                   processing bank (e.g., Federal Reserve Bank of Chicago - Lower
                   Peninsula; Federal Reserve Bank of Minneapolis - Upper Peninsula).
           4.      The funds were sent specifically for “release planning” or for payment
                   of medical or education expenses. Funds designated for medical or
                   education expenses, however, shall first be used to satisfy any medical or
                   education debts, as applicable; a signed disbursement is not required in
                   such cases. Designated funds shall be used only for the purpose for which
                   they were designated after first satisfying any court-ordered payments
                   (e.g., filing fees and/or costs, victim restitution, the Prison Reimbursement
                   Act). Unused designated funds may be returned by the prisoner only to
                   the source of the funds.
           5.      A total of 50% of funds received in excess of $50 per month shall be
                   removed for payment of restitution as set forth in PD 04.02.107
                   “Collection of Victim Restitution/Court-Ordered Payments”; this is the
                   maximum to be collected each month for payment of restitution even if
                   multiple restitution orders are received.
           6.      50% of funds received in excess of $50 per month shall be removed for
                   payment of criminal fees and costs per each court order received
                   requiring the Department to remove funds to make such payments,
                   unless otherwise directed by the Administrator of the Office of Legal
                   Affairs or designee and consistent with PD 04.02.107.
           7.      A total of 50% of funds received in excess of $50 per month shall be
                   removed for payment of child support obligations ordered to be collected
                   by the court, consistent with PD 04.02.107; this is the maximum to be
                   collected each month for payment of child support obligations even if
                   multiple child support orders are received.
           8.      Whenever a prisoner is assessed a fee for medical services pursuant to
                   PD 03.04.101 “Prisoner Health Care Copayment” or incurs another
                   institutional debt, including a debt to the PBF, 100% of the prisoner's
                   positive account balance shall be collected initially even if this would
                   leave the prisoner with less than $10 available during the month for other
                   personal use. Collection on the remaining debt shall be limited to 50% of
                   future funds received for credit to the account unless the prisoner agrees
                   in writing to a larger amount.
MDOC Policy Directive 04.02.105, ¶¶ T, U, V, and W (eff. date 01/01/10).

                                                6
Case 1:20-cv-01184-JTN-PJG ECF No. 6, PageID.189 Filed 02/11/21 Page 7 of 11




               A review of the policy directive clearly shows that it provides all the process due

to a prisoner prior to the removal of funds from his or her prison account. Therefore, to the extent

that Plaintiff’s stimulus funds were taken pursuant to policy, he fails to state a due process claim.

               In addition, if Plaintiff is asserting that Defendants violated policy in taking his

funds, Plaintiff’s due process claim is barred by the doctrine of Parratt v. Taylor, 451 U.S. 527

(1981), overruled in part by Daniels v. Williams, 474 U.S. 327 (1986). Under Parratt, a person

deprived of property by a “random and unauthorized act” of a state employee has no federal

due process claim unless the state fails to afford an adequate post-deprivation remedy. If an

adequate post-deprivation remedy exists, the deprivation, although real, is not “without due

process of law.” Parratt, 451 U.S. at 537. This rule applies to both negligent and intentional

deprivations of property, as long as the deprivation was not done pursuant to an established state

procedure. See Hudson v. Palmer, 468 U.S. 517, 530–36 (1984). Because Plaintiff’s claim is

premised upon allegedly unauthorized acts of a state official, he must plead and prove the

inadequacy of state post-deprivation remedies. See Copeland v. Machulis, 57 F.3d 476, 479–80

(6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378 (6th Cir. 1993). Under settled Sixth Circuit

authority, a prisoner’s failure to sustain this burden requires dismissal of his § 1983 due process

action. See Brooks v. Dutton, 751 F.2d 197 (6th Cir. 1985).

               Plaintiff has not and cannot meet his burden under Parratt. Plaintiff has not alleged

that state post-deprivation remedies are inadequate. The Sixth Circuit has found that Michigan

law provides “several adequate post-deprivation remedies” to a prisoner asserting improper

removal of money from his prison account. Copeland, 57 F.3d at 480. In a number of cases similar

to this one, the Sixth Circuit has affirmed dismissal where the inmate failed to allege and show

that state law post-deprivation remedies were inadequate. Id. at 479–80 (money wrongly removed



                                                  7
Case 1:20-cv-01184-JTN-PJG ECF No. 6, PageID.190 Filed 02/11/21 Page 8 of 11




from prison account); Lillie v. McGraw, No. 97-3359, 1997 WL 778050, at *1 (6th Cir. Dec. 12,

1997) (officials allegedly broke television); Mowatt v. Miller, No. 92-1204, 1993 WL 27460, at

*1 (6th Cir. Feb. 5, 1993) (misapplication of money to a deficit in prison account); Shabazz v.

Lecureux, No. 85-2014, 1986 WL 16140, at *1 (6th Cir. Dec. 5, 1986) (illegal appropriation of

money from prisoner account). Accordingly, the court will dismiss Plaintiff’s due process claim.

       Eighth Amendment

               Plaintiff attaches an affidavit asserting that Defendants handling of the COVID-19

pandemic was ineffective and exposed him to stress and the danger of being infected and/or

reinfected. (ECF No. 1-2, PageID.12.) Plaintiff states that these conditions violated his rights

under the Eighth Amendment.

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600–01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted
                                                  8
Case 1:20-cv-01184-JTN-PJG ECF No. 6, PageID.191 Filed 02/11/21 Page 9 of 11




with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479–80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)). The deliberate-

indifference standard includes both objective and subjective components. Farmer, 511 U.S. at 834;

Helling, 509 U.S. at 35–37. To satisfy the objective prong, an inmate must show “that he is

incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

Under the subjective prong, an official must “know[] of and disregard[] an excessive risk to inmate

health or safety.” Id. at 837. “[I]t is enough that the official acted or failed to act despite his

knowledge of a substantial risk of serious harm.” Id. at 842. “It is, indeed, fair to say that acting

or failing to act with deliberate indifference to a substantial risk of serious harm to a prisoner is

the equivalent of recklessly disregarding that risk.” Id. at 836. “[P]rison officials who actually

knew of a substantial risk to inmate health or safety may be found free from liability if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Id. at 844.

               Plaintiff claims that he has suffered from anxiety, increased headaches, and

permanent scarring since being exposed to COVID-19. Plaintiff states that Defendants have

prioritized security over protecting prisoners from COVID-19 and have “conspired the procedure

to disallow directives comported to law that violated [Plaintiff’s] liberty to life.” (ECF No. 1-2,

PageID.12.) Plaintiff contends that Defendants at LCF were negligent in housing COVID-19

negative prisoners with COVID-19 positive prisoners, without regard to the risk. Plaintiff states

that keeping prisoners in a dangerous environment where they might contract COVID-19 is like

adding an additional punishment to the sentence they are serving.




                                                 9
Case 1:20-cv-01184-JTN-PJG ECF No. 6, PageID.192 Filed 02/11/21 Page 10 of 11




                Despite Plaintiff’s conclusory assertions of harm, he fails to allege any specific

facts showing that the named Defendants in this case acted with the requisite deliberate

indifference to a substantial risk of serious harm to Plaintiff. In fact, Plaintiff fails to specifically

mention any of the Defendants by name in the body of his complaint. As noted above, Plaintiff is

suing MDOC Director Washington, RGC Accounting Assistant Parr, and RGC Accounting

Supervisor Conroy, none of whom are employed at LCF where Plaintiff is incarcerated. The other

Defendants include LCF Warden Morrison, LCF Business Manager Bolden, and LCF employee

S. Middlestadt, but Plaintiff fails to allege any specific wrongdoing on their part. Nor does Plaintiff

allege specific incidents showing that he was harmed by Defendants conduct, or even whether he

was actually infected with COVID-19, or merely suffered from fear of becoming infected.

Conclusory allegations of unconstitutional conduct without specific factual allegations fail to state

a claim under § 1983. See Iqbal, 556 U.S. at 678–79; Twombly, 550 U.S. at 555.

                The Court further notes that Plaintiff’s affidavit asserts that prison officials were

negligent in their handling of COVID-19. Allegations of negligence fall short of the deliberate

indifference required to state an Eighth Amendment claim. See Farmer, 511 U.S. at 835 (holding

that an Eighth Amendment violation requires a “state of mind more blameworthy than

negligence”).    Because Plaintiff has failed to allege sufficient facts to support an Eighth

Amendment claim, his complaint is properly dismissed.

        Pending motion

                Plaintiff has filed a motion requesting the Court waive any and all filing fees

(ECF No. 3). Plaintiff has since been granted leave to proceed in forma pauperis in this case

(ECF No. 5). Therefore, Plaintiff’s motion to waive fees is properly denied as moot.




                                                   10
Case 1:20-cv-01184-JTN-PJG ECF No. 6, PageID.193 Filed 02/11/21 Page 11 of 11




                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    February 11, 2021                           /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 11
